Matter of Leacock v Muhammad (2018 NY Slip Op 06910)





Matter of Leacock v Muhammad


2018 NY Slip Op 06910


Decided on October 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-04984
 (Docket No. F-19146-10/14E)

[*1]In the Matter of Reburtha Leacock, respondent,
vIsa Muhammad, appellant.


Heslop & Kalba, LLP, Brooklyn, NY (Garfield A. Heslop of counsel; Constanza Prieto on the brief), for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Alan Beckoff, J.), dated April 5, 2017. The order denied, as untimely, the father's objections to an amended order of the same court (John M. Fasone, S.M.) dated September 13, 2016, which, after a hearing, granted the mother's petition for an upward modification of the father's child support obligation.
ORDERED that the appeal is dismissed, without costs or disbursements.
An appellant is obligated to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the hearing court or trial court (see CPLR 5525; Matter of Butti v Butti, 92 AD3d 781, 781; Matter of Howard v Springer, 41 AD3d 848, 848). Here, the appellant's failure to provide this Court with the transcripts of the Family Court hearing renders the record on appeal inadequate to enable this Court to reach an informed determination on the merits. Accordingly, the appeal must be dismissed (see Matter of Butti v Butti, 92 AD3d at 781; Matter of Howard v Springer, 41 AD3d at 848).
DILLON, J.P., ROMAN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court